Title: To Thomas Jefferson from Theodorick Bland, 17 December 1780
From: Bland, Theodorick
To: Jefferson, Thomas



Sr.
Philadelph: Decr. 17th 1780

Yr. Excellency will I hope excuse the liberty I take to Introduce to you the Marquis de La Valle and the Count de Guistine two Noblemen of distinction the latter a Brigadier in the Army of France and the former a Colonel—of the House of Montmorenci—they have been introduced to me by the Minister of France and the Marquis de la Fayette. I doubt not but that the Civilities they will meet with from the Principal Gentlemen of our state will under your Excellencys Influence be such as their High rank, and the Zealous part they have taken in our Cause Intitles them to, and will make favorable and lasting impressions to our advantage.
Those reasons Independant of the knowlidge I have of Yr. Excellys. personal disposition to treat Merit with distinction and to extend the rights of Hospitality to its utmost limits will plead my excuse for giving you this trouble, and for assuring you that I am with perfect respect Yr. Excys. most obedt. & obliged Humbe. St.

Theok. Bland

